

116 HR 4856 IH: Reliable Emergency Alert Distribution Improvement Act of 2019
U.S. House of Representatives
2019-10-24
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 4856IN THE HOUSE OF REPRESENTATIVESOctober 24, 2019Mr. McNerney (for himself, Mr. Bilirakis, Ms. Gabbard, and Mr. Olson) introduced the following bill; which was referred to the Committee on Energy and Commerce, and in addition to the Committees on Transportation and Infrastructure, and Homeland Security, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concernedA BILLTo improve oversight by the Federal Communications Commission of the wireless and broadcast
			 emergency alert systems.
	
 1.Short titleThis Act may be cited as the Reliable Emergency Alert Distribution Improvement Act of 2019 or READI Act. 2.DefinitionsIn this Act—
 (1)the term Administrator means the Administrator of the Federal Emergency Management Agency; (2)the term Commission means the Federal Communications Commission;
 (3)the term Emergency Alert System means the national public warning system, the rules for which are set forth in part 11 of title 47, Code of Federal Regulations (or any successor regulation); and
 (4)the term Wireless Emergency Alert System means the wireless national public warning system established under the Warning, Alert, and Response Network Act (47 U.S.C. 1201 et seq.), the rules for which are set forth in part 10 of title 47, Code of Federal Regulations (or any successor regulation).
			3.Wireless Emergency Alert System offerings
 (a)AmendmentSection 602(b)(2)(E) of the Warning, Alert, and Response Network Act (47 U.S.C. 1201(b)(2)(E)) is amended—
 (1)by striking the second and third sentences; and (2)by striking other than an alert issued by the President. and inserting the following:
					
 other than an alert issued by—(A)the President; or (B)the Administrator of the Federal Emergency Management Agency..
 (b)RegulationsNot later than 180 days after the date of enactment of this Act, the Commission, in consultation with the Administrator, shall adopt regulations to implement the amendment made by subsection (a)(2).
			4.State Emergency Alert System Plans and Emergency Communications Committees
 (a)DefinitionsIn this section— (1)the term SECC means a State Emergency Communications Committee;
 (2)the term State means any State of the United States, the District of Columbia, the Commonwealth of Puerto Rico, the United States Virgin Islands, Guam, American Samoa, the Commonwealth of the Northern Mariana Islands, and any possession of the United States; and
 (3)the term State EAS Plan means a State Emergency Alert System Plan. (b)State Emergency Communications CommitteeNot later than 180 days after the date of enactment of this Act, the Commission shall adopt regulations that—
 (1)encourage the chief executive of each State— (A)to establish an SECC if the State does not have an SECC; or
 (B)if the State has an SECC, to review the composition and governance of the SECC; (2)provide that—
 (A)each SECC, not less frequently than annually, shall— (i)meet to review and update its State EAS Plan;
 (ii)certify to the Commission that the SECC has met as required under clause (i); and (iii)submit to the Commission an updated State EAS Plan; and
 (B)not later than 60 days after the date on which the Commission receives an updated State EAS Plan under subparagraph (A)(iii), the Commission shall—
 (i)approve or disapprove the updated State EAS Plan; and (ii)notify the chief executive of the State of the Commission's findings; and
 (3)establish a State EAS Plan content checklist for SECCs to use when reviewing and updating a State EAS Plan for submission to the Commission under paragraph (2)(A).
 (c)ConsultationThe Commission shall consult with the Administrator regarding the adoption of regulations under subsection (b)(3).
			5.Integrated public alert and warning system guidance
 (a)In generalNot later than 1 year after the date of enactment of this Act, the Administrator shall develop and issue guidance on how State, Tribal, and local governments can participate in the integrated public alert and warning system of the United States described in section 526 of the Homeland Security Act of 2002 (6 U.S.C. 321o) (referred to in this section as the public alert and warning system) while maintaining the integrity of the public alert and warning system, including—
 (1)guidance on the categories of public emergencies and appropriate circumstances that warrant an alert and warning from State, Tribal, and local governments using the public alert and warning system;
 (2)the procedures for State, Tribal, and local government officials to authenticate civil emergencies and initiate, modify, and cancel alerts transmitted through the public alert and warning system, including protocols and technology capabilities for—
 (A)the initiation, or prohibition on the initiation, of alerts by a single authorized or unauthorized individual;
 (B)testing a State, Tribal, or local government incident management and warning tool without accidentally initiating an alert through the public alert and warning system; and
 (C)steps a State, Tribal, or local government official should take to mitigate the possibility of the issuance of a false alert through the public alert and warning system;
 (3)the standardization, functionality, and interoperability of incident management and warning tools used by State, Tribal, and local governments to notify the public of an emergency through the public alert and warning system;
 (4)the annual training and recertification of emergency management personnel on requirements for originating and transmitting an alert through the public alert and warning system;
 (5)the procedures, protocols, and guidance concerning the protective action plans that State, Tribal, and local governments should issue to the public following an alert issued under the public alert and warning system;
 (6)the procedures, protocols, and guidance concerning the communications that State, Tribal, and local governments should issue to the public following a false alert issued under the public alert and warning system;
 (7)a plan by which State, Tribal, and local government officials may, during an emergency, contact each other as well as Federal officials and participants in the Emergency Alert System and the Wireless Emergency Alert System, when appropriate and necessary, by telephone, text message, or other means of communication regarding an alert that has been distributed to the public; and
 (8)any other procedure the Administrator considers appropriate for maintaining the integrity of and providing for public confidence in the public alert and warning system.
 (b)Coordination with National Advisory Council reportThe Administrator shall ensure that the guidance developed under subsection (a) do not conflict with recommendations made for improving the public alert and warning system provided in the report submitted by the National Advisory Council under section 2(b)(7)(B) of the Integrated Public Alert and Warning System Modernization Act of 2015 (Public Law 114–143; 130 Stat. 332).
 (c)Public consultationIn developing the guidance under subsection (a), the Administrator shall ensure appropriate public consultation and, to the extent practicable, coordinate the development of the guidance with stakeholders of the public alert and warning system, including—
 (1)appropriate personnel from Federal agencies, including the National Institute of Standards and Technology, the Federal Emergency Management Agency, and the Commission;
 (2)representatives of State and local governments and emergency services personnel, who shall be selected from among individuals nominated by national organizations representing those governments and personnel;
 (3)representatives of federally recognized Indian Tribes and national Indian organizations; (4)communications service providers;
 (5)vendors, developers, and manufacturers of systems, facilities, equipment, and capabilities for the provision of communications services;
 (6)third-party service bureaus; (7)the national organization representing the licensees and permittees of noncommercial broadcast television stations;
 (8)technical experts from the broadcasting industry; (9)educators from the Emergency Management Institute; and
 (10)other individuals with technical expertise as the Administrator determines appropriate. (d)Inapplicability of FACAThe Federal Advisory Committee Act (5 U.S.C. App.) shall not apply to the public consultation with stakeholders under subsection (c).
 (e)Rule of constructionNothing in subsection (a) shall be construed to amend, supplement, or abridge the authority of the Commission under the Communications Act of 1934 (47 U.S.C. 151 et seq.) or in any other manner give the Administrator authority over communications service providers participating in the Emergency Alert System or the Wireless Emergency Alert System.
 6.False alert reportingNot later than 180 days after the date of enactment of this Act, the Commission, in consultation with the Administrator, shall complete a rulemaking proceeding to establish a system to receive from the Administrator or State, Tribal, or local governments reports of false alerts under the Emergency Alert System or the Wireless Emergency Alert System for the purpose of recording such false alerts and examining their causes.
 7.Repeating Emergency Alert System messages for national securityNot later than 180 days after the date of enactment of this Act, the Commission, in consultation with the Administrator, shall complete a rulemaking proceeding to modify the Emergency Alert System to provide for repeating Emergency Alert System messages while an alert remains pending that is issued by—
 (1)the President; (2)the Administrator; or
 (3)any other entity under specified cir­cum­stances as determined by the Commission, in consultation with the Administrator.
			8.Internet and online streaming services emergency alert examination
 (a)StudyNot later than 180 days after the date of enactment of this Act, and after providing public notice and opportunity for comment, the Commission shall complete an inquiry to examine the feasibility of updating the Emergency Alert System to enable or improve alerts to consumers provided through the internet, including through streaming services.
 (b)ReportNot later than 90 days after completing the inquiry under subsection (a), the Commission shall submit a report on the findings and conclusions of the inquiry to—
 (1)the Committee on Commerce, Science, and Transportation of the Senate; and (2)the Committee on Energy and Commerce of the House of Representatives.
				